Citation Nr: 1004120	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-27 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with depressive disorder. 

2.  Entitlement to service connection for osteoarthritis 
(claimed as arthritis of the left side of the body). 

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for residuals of a left 
foot injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that in 
pertinent part denied the Veteran's claims for service 
connection for osteoarthritis (arthritis left side of body), 
soft tissue rheumatism of the left shoulder (claimed as left 
shoulder disability), and residual of left foot injury, and 
an August 2006 rating decision of the RO that denied his 
claim for service connection for PTSD with depressive 
disorder (claimed as depression).

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

This appeal was previously before the Board and the Board 
remanded the claim in February 2009 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  The Veteran is shown to have a current diagnosis of PTSD 
that is linked to a verified stressor in service which has 
been corroborated by credible evidence.  

2.  The preponderance of the competent medical evidence of 
record is against a finding of any current osteoarthritis of 
the left side of the body.  

3.  The preponderance of the competent medical evidence of 
record is against a finding of any current left shoulder 
disability.  

4.  There is no competent evidence of a nexus between any 
current left foot disability and service, to include the left 
foot turret injury which occurred therein.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).

2.  Osteoarthritis of the left side of the body was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for establishing service connection for soft 
tissue rheumatism of the left shoulder have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  The criteria for establishing service connection for 
residuals of a left foot injury have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a November 2005 letter, issued prior to the rating 
decisions on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A May 
2006 letter also advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in November 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, and post-
service treatment reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting to VA 
examinations and providing testimony during a hearing before 
the undersigned Veterans Law Judge.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

I.	Legal Criteria

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  





II.	Factual Background

The service treatment records reveal that the results of a 
clinical evaluation during the December 1972 entrance 
examination were normal.  In April 1976, the Veteran was seen 
for complaints of pain in his left arm after a tank 
overturned.  He denied any other injuries.  The examiner 
noted an abrasion on the left arm at the elbow.  There was 
soft tissue swelling with tenderness.  The chest and abdomen 
were evaluated as negative.  The assessment was abrasion with 
contusion on the left arm.  An entry dated in February 1978 
indicates that the Veteran had his left foot and left arm 
caught in a moving turret.  The Veteran reported that the 
turret tore his left boot off his foot.  He stated that he 
experienced no pain after the incident but later after 
returning to the billets and being out of a cold environment 
he experienced throbbing pains in the proximal 
interphalangeal of the first, second, and third digits of the 
left foot when his leg was lower than his trunk.  He also 
stated that there was a sharp pain in the upper left arm when 
touching it or lifting any weight.  

In October 1978, the Veteran had contusions on the left arm 
in the area of the biceps and could not fully extend the left 
arm.  There was a 15 to 20 percent decrease in range of 
motion.  He had point tenderness in the second and third 
digits of the left foot.  X-rays revealed no fracture.  There 
was swelling at the second and third proximal interphalangeal 
joints.  The assessment was soft tissue trauma.  During the 
undated separation examination, the upper extremities, lower 
extremities, feet, other musculoskeletal systems, and 
psychiatric system were all evaluated as normal.

Service personnel records indicate that the Veteran was 
discharged from active service in February 1983 for 
alcohol/drug abuse.

In a June 2006 Statement in Support of Claim for PTSD, the 
Veteran reported that his stressful incident during active 
service occurred in April 1976.  He reported that he was 
tossed off the top of a combat tank when the vehicle turned 
over in a small creek.  He said that he was pinned under the 
tank for a short time and he stated that since that time, he 
has suffered flashbacks and bad nightmares.  He also said 
that he has become reclusive and increasingly dependent on 
alcohol.  VA post-service treatment records dating since 2005 
indicate that the Veteran has been diagnosed with PTSD by his 
addiction therapist, his clinical psychologist, and his 
psychiatrist.  The diagnoses in a May 2006 Master Treatment 
Plan signed by the Veteran's addiction therapist and 
psychiatrist included PTSD.     

VA treatment records also show that in May 2005, X-rays of 
the hands were interpreted to show minimal marginal erosions, 
joint space narrowing, and soft tissue swelling of the 
proximal interphalangeal joints and rounding of styloid 
processes, which suggest early changes of rheumatoid 
arthritis.  The first carpometacarpal joints appeared normal 
making osteoarthritis unlikely.  

In July 2005, the Veteran was seen for a rheumatology 
consult.  The Veteran reported chronic swelling of the third 
and fourth digits of the left hand for two years.  Upon 
examination, he could not make a complete fist with the left 
hand, and had swelling of the third and fourth joints.  The 
Veteran also complained of pain which started in his left 
great toe and moved to his left hip and left shoulder.  He 
reported having had intermittent left great toe and left 
shoulder pain for the previous ten years.  He said that he 
had experienced intermittent pain radiating from the left 
posterior hip to the left foot for two years.  

The examiner noted several radiology reports.  A report dated 
July 2005 showed normal feet.  Another July 2005 report of 
the bilateral hips indicated that the right hip was normal 
and the left hip had mild degenerative change.  The examiner 
also noted the May 2005 report of the bilateral hands.  After 
a physical examination of the Veteran and review of several 
radiology reports, the impression included secondary 
osteoarthritis, gout, and abnormal CT scan of the neck with 
chronic left shoulder pain which may be radicular in nature.  
The examiner stated that clinically, the Veteran does not 
have rheumatoid arthritis.  

An August 2005 report of a podiatry consult shows that the 
Veteran complained of pain in the great left toe.  X-rays 
showed no obvious fractures or dislocations.  The impression 
was that hypertension of the hallux may be causing tendonitis 
at the insertion of the extensor hallucis longus (EHL) on the 
left and hammer toe deformity. 

In August 2005 the Veteran complained of having experienced 
left shoulder pain for 15 years.  The left shoulder was 
assessed and the diagnosis was soft tissue rheumatism of the 
left shoulder.  The Veteran underwent physical therapy for 
his left shoulder pain.

The Veteran testified during a November 2008 Travel Board 
hearing before the undersigned Veterans Law Judge.  He 
related that the most severe incident that contributed to his 
current PTSD occurred in 1976 at Fort Benning.  He said that 
during an early morning road exercise with an M-60 A-1 combat 
tank, the driver made a mistake and the tank flipped.  He 
said that he was up in the top turret, approximately 15 or 20 
feet off the ground, and he jumped off the tank and into a 
pond.  He said that the tank followed and rolled over him and 
all he could see was himself in a casket.  He said that the 
tank pulled him under.  He said he remembers people hollering 
and screaming and that his helmet was completely squished.  
He said that his left arm was caught and he thinks it had him 
pinned for just a second.  The Veteran also said that he had 
sustained damage to his left shoulder, his left elbow, and 
his left hip.  He said that he was prescribed a cast for two 
weeks for his left arm and his shoulder was treated with a 
sling.  

The Veteran also described an incident that occurred in 
Germany in approximately 1978.  He said that they were in the 
field on a training mission and he was inside the turret of a 
tank getting warm.  A fuel truck operator moved the turret 
without notification.  This caused the turret to grab his 
left arm.  He was hollering and screaming but the tank was 
still running.  Another part of the tank grabbed his left 
foot and tore his boot completely off his foot.  He said that 
it messed up his big toe.  He said that that incident also 
bothers his with regards to his PTSD.  He also said that 
after active service, every time he got a pain he would try 
to medicate with alcohol.  He said that after active duty, he 
received treatment for his shoulder and his foot in 1986 from 
the VA.  He said that he had arthritis.  The Veteran also 
said that his hand swells up periodically and his toe always 
throbs.  

The Veteran was afforded a VA PTSD examination in April 2009, 
during which the claims file was reviewed.  The Veteran 
reported having experienced PTSD symptoms weekly to daily in 
frequency, which are currently mild in severity, since his 
military service.  With regards to specific stressors during 
service and a link between such and his current condition, 
the Veteran reported that while in Fort Benning, GA, as a 
tank ran off the road and into a river, it threw him off and 
ran over his body.  He denied any post-military stressors.  
The results of psychological testing performing suggested 
that the Veteran's endorsement of symptoms was consistent 
with mild PTSD.  The diagnostic impressions on Axis I 
included chronic and mild PTSD.  The examining psychologist 
stated that the Global Assessment of Functioning score for 
PTSD was 75.  The psychologist also opined that PTSD is at 
least as likely as not caused by or a result of an in-service 
event.  The psychologist explained that the diagnosis, 
medical opinion, and rationale are based on the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV) guidelines, the Veteran's claims file, and the 
current examination.  In the absence of evidence that the 
Veteran experienced symptoms of PTSD prior to his military 
service, or that he experienced a post-military stressor of 
sufficient magnitude to cause PTSD, it appears at least as 
likely as not that his current diagnosis is caused by or a 
result of an in-service event.  

The Veteran was also provided with a VA examination by a 
physician in April 2009, during which the claims file was 
reviewed.  With regards to the left shoulder, the Veteran 
stated that his problems began after military service.  He 
said that although it has been hurting since 1978 or 1979, he 
first sought medical advice in 1989, and only when he started 
driving a truck in 1989 did it really affect him.  The 
Veteran also reported that his left hand condition had its 
onset after service.  He said that his left hand knuckle 
started swelling in 2003.  He said that he has no strength in 
his left hand and he denied having pain in it.  The Veteran 
also said that the onset of his left hip condition occurred 
after service.  He indicated that he started having problems 
with his hip in 1986.  He denied symptoms of pain, stiffness, 
swelling, weakness, or instability and said that he had not 
had problems with it for the previous two years.  The Veteran 
reported that his left foot condition began during service.  
He said that he got his foot caught in a turret of a tank and 
twisted his ankle, tearing the boot off.  He stated that the 
pain got better but never completely went away.  He only 
sought treatment one time while in service and did not seek 
treatment while in civilian life.  He had subjective symptoms 
of pain, weakness, and fatigability.  

The interpretation of X-rays of the left shoulder was that no 
fracture was demonstrated, there were no soft tissue 
calcifications, and bony mineralization was normal for the 
age.  The impression was negative shoulder.  Left foot X-rays 
were taken and compared to X-rays of July 2005.  No fracture, 
opaque foreign body, or heel spur was shown.  Hammertoe 
deformities were noted in the second through fifth toes.  The 
impression was no acute process, no change.  Left hand X-rays 
were also taken and compared to X-rays of May 2005.  They 
revealed no fracture or opaque foreign body.  There was 
cartilage thickness.  It was noted that they are well-
preserved.  No periarticular erosion was seen.  
Mineralization was unremarkable.  The impression was negative 
study, and previously noted findings were not demonstrated on 
this examination.  X-rays of the left hip showed that bony 
mineralization was unremarkable.  There was no fracture or 
displacement.  Cartilage thickness was well preserved for 
age.  Mild degenerative change at transitional vertebra was 
noted in the included lower lumbar spine.  Minimal 
enthesophyte formation on the lesser trochanter was seen.  
The impression was negative.     

After a physical examination of the Veteran and review of the 
above-mentioned 
X-rays, the diagnoses were that there were no objective 
findings to support a diagnosis for the left shoulder, the 
left hand, and the left hip.  The examiner did diagnose a 
hammertoe deformity of the left second through fifth toes.  
Further, the examiner opined that as hammertoe deformity 
tends to be caused by long term imbalance between tendons and 
the toes.  He concluded that the Veteran's hammertoe 
deformity is less likely than not caused by, related to, or 
worsened beyond natural progression by military service.      




III.	Entitlement to Service Connection for PTSD 

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

After a review of the evidence of record, the Board has 
determined that the Veteran is entitled to service connection 
for PTSD.  The Veteran has a current diagnosis of PTSD, his 
stressors are corroborated by credible supporting evidence, 
and the record contains medical evidence of a link between 
his PTSD and the claimed in-service stressor.  

The Veteran has been diagnosed with PTSD by his addiction 
therapist, his clinical psychologist, and his psychiatrist.  
The April 2009 VA psychologist diagnosed the Veteran with 
chronic and mild PTSD and stated that such diagnosis was 
based on DSM-IV guidelines, the Veteran's claims file, and an 
examination.  Additionally, he opined that it appears at 
least as likely as not that his current diagnosis is caused 
by or a result of an in-service event.  Further, the service 
treatment records reflect that the claimed stressor incidents 
involving tanks did occur.  Thus, after resolving all doubt 
in the Veteran's favor, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for PTSD.

IV.	Entitlement to Service Connection for Osteoarthritis 

After reviewing the evidence of record, the Board finds that 
service connection for osteoarthritis of the left side of the 
body is not warranted.  Any in-service injury to the left 
side seems to have resolved prior to discharge from active 
service.  The undated separation examination report upon the 
Veteran's discharge from active service is negative for any 
related complaints or findings.  In fact, it specifically 
notes that the examination of the upper extremities, lower 
extremities, and musculoskeletal systems was normal.  
Further, the Veteran reported to the April 2009 VA examiner 
that his left hand condition had its onset after service and 
he said that his knuckle started to swell in 2003.  He also 
stated that his left hip condition began after service, in 
1986.

The Board finds that the preponderance of the evidence is 
against a finding of a current left side osteoarthritis 
disability.  Although the July 2005 clinician's included 
secondary osteoarthritis, the radiologist's interpretation of 
April 2009 
X-rays of the left hand and left hip were negative.  The 
radiologist indicated that the previously noted findings were 
not present on the current X-ray.  The VA examiner concluded 
that there were no objective findings to support a diagnosis 
for the left hand and the left hip.  Thus, during the course 
of the Veteran's claim, which was filed in August 2005, the 
competent evidence fails to show current X-ray evidence of 
left side osteoarthritis.  

Although he is competent to state his symptoms, the Veteran 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning the relationship of any 
current orthopedic disability to service, as the disability 
at issue requires medical expertise to diagnose and evaluate.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis). 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  When the competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for 
osteoarthritis must be denied because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.  The Board has considered the 
Veteran's complaints of swelling in his left hand and his 
reports of experiencing pain in left hip.  However, the Board 
notes that complaints of chronic pain, alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) (holding 
that there was no objective evidence of a current disability, 
where the medical records showed the Veteran's complaints of 
pain, but no underlying pathology was reported).

In summary, the Board finds that the preponderance of the 
evidence indicates that any left side injury sustained by the 
Veteran during active service was acute and resolved during 
such service and a current left side disability has not been 
shown 
by the competent evidence of record.  Additionally, there is 
no medical evidence that arthritis manifested within one year 
from date of termination of service.  Accordingly, service 
connection is not warranted for osteoarthritis of the left 
side 
of the body on a direct or presumptive basis. 




V.	Entitlement to Service Connection for a Left Shoulder 
Condition

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
shoulder condition.  

Any injury to the shoulder during active service was acute 
and resolved during such service, and the upper extremities 
and musculoskeletal system were evaluated as normal during 
the separation examination.  The Veteran reported to the 
April 2009 VA examiner that his problems with his shoulder 
began after military service.  He said that although it has 
been hurting since 1978 or 1979, only when he started driving 
a truck in 1989 did it really affect him.

Although the July 2005 outpatient clinician stated that the 
Veteran had chronic left shoulder pain which may be radicular 
in nature and in August 2005 the Veteran was diagnosed with 
soft tissue rheumatism of the left shoulder, no X-ray report 
was considered at that time.  The interpretation of April 
2009 X-rays of the left shoulder revealed no fracture or soft 
tissue calcifications, and bony mineralization was normal for 
the age.  The impression was negative shoulder.  After 
reviewing the claims file and X-ray reports, as well as 
examining the Veteran, the April 2009 VA examiner concluded 
that there were no objective findings to support a diagnosis 
for the left shoulder.  As this examiner had the benefit of 
claims file review as well as objective testing, the Board 
finds the April 2009 examination report is entitled to 
greater weight than the outpatient treatment reports.

Although he is competent to state his symptoms, the Veteran 
is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning the relationship of any 
current orthopedic disability to service, as the disability 
at issue requires medical expertise to diagnose and evaluate.  
See Layno, supra; see also Jandreau, supra.  Thus, the 
preponderance of the competent medical evidence of record 
fails to establish the disability for which service 
connection is sought and service connection must be denied.  
See Gilpin, supra; see also Brammer, supra.

In summary, the preponderance of the competent evidence in 
the record fails to establish the existence of a current left 
shoulder disability, and any left shoulder injury sustained 
during active service appears to have resolved during such 
service.  Therefore, the preponderance of the competent 
evidence is against a finding of service connection for a 
left shoulder disability. 

VI.	Entitlement to Service Connection for Residuals of Left 
Foot Injury 

The Board also finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for 
residuals of a left foot injury, as there is no competent 
medical opinion in the record which establishes a link 
between his current left foot disability and the left foot 
injury in service.  

After the Veteran had his left foot caught in a moving turret 
in February 1978, he complained that he experienced throbbing 
pains in the proximal interphalangeal of the first, second, 
and third digits of the left foot and in October 1978 the 
assessment was soft tissue trauma.  However, X-rays revealed 
no fracture and the service treatment records are negative 
for further complaints or treatment with regards to the left 
foot.  During the separation examination, the feet and lower 
extremities were evaluated as normal.

In July 2005, the Veteran complained of intermittent left 
great toe pain for the previous ten years.  However, a July 
2005 radiology report showed normal feet.  When the Veteran 
complained of pain in the great left toe in August 2005, it 
was noted that X-rays showed no obvious fractures or 
dislocations and the impression was that hyperextension of 
the hallux may be causing tendonitis at the insertion of the 
EHL on the left and hammer toe deformity.  In April 2009, 
left foot X-rays were taken and compared to X-rays of July 
2005.  No fracture, opaque foreign body, or heel spur was 
shown.  Hammertoe deformities were noted in the second 
through fifth toes.  The impression was no acute process, no 
change.  The VA examiner's diagnoses included a hammertoe 
deformity of the left second through fifth toes.

However, there is no competent medical opinion linking the 
Veteran's current hammertoe deformity of the left foot to 
active service.  Although he is competent to state his 
symptoms, the Veteran is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning the 
relationship of any current orthopedic disability to service, 
as the disability at issue requires medical expertise to 
diagnose and evaluate.  See Layno, supra; see also Jandreau, 
supra.  The only competent medical opinion of record with 
regards to the relationship of the Veteran's left foot 
condition to service is the opinion of the April 2009 VA 
examiner, who opined that as hammertoe deformity tends to be 
caused by long term imbalance between tendons and the toes, 
the Veteran's hammertoe deformity is less likely than not 
caused by, related to, or worsened beyond natural progression 
by military service.  

While the Veteran contends that his left foot condition began 
during active service with his documented in-service left 
foot injury, a medical opinion is still required to link his 
claimed continuity of symptomatology with the current 
disorder.  See Clyburn v. West, 12 Vet. App. 296, 301-302 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  As noted above, the only competent opinion of record 
fails to establish a link between his current condition and 
the injury in service.

In summary, the in-service left foot injury was acute and 
resolved during such service, and there are no competent 
medical opinions in the record which establish a link between 
his current left foot disability and the turret injury in-
service.  Therefore, the preponderance of the competent 
evidence is against a finding of service connection for 
residuals of a left foot disability. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal, except with regards to his PTSD claims as 
discussed above.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   






ORDER

Entitlement to service connection for PTSD is granted.  

Service connection for osteoarthritis (arthritis of the left 
side of the body) is denied.

Service connection for a left shoulder disability is denied.

Service connection for residuals of a left foot injury is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


